Case 1:20-cv-21979-CMA Document 27 Entered on FLSD Docket 06/23/2020 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-21979-CIV-ALTONAGA/Goodman

  MIKE ELBERT NEAL,

         Plaintiff,
  v.

  UNIT OFFICER DELMAN
  LUMPKINS, et al.,

        Defendants.
  __________________________/

                                               ORDER

         THIS CAUSE came before the Court on Defendant, Chief Angela Lawrence’s

  (“Lawrence[’s]”) Motion to Stay Proceedings Pending Resolution of State Criminal and

  Administrative Investigations [ECF No. 16], 1 filed on June 12, 2020 — within two weeks of

  service of the Complaint [ECF No. 1]. (See Return of Service [ECF No. 9]). The Court has

  considered the Motion; Plaintiff, Mike Elbert Neal’s (“Neal[’s]”) Response [ECF No. 19];

  Lawrence’s Reply [ECF No. 20]; the record; and applicable law. For the following reasons, the

  Motion is granted.

         This action arises out of Neal’s alleged beating in April 2019 by Miami-Dade County

  Correctional Officer Delman Lumpkins; the failure of Defendant, Officer Frade, to intervene and

  stop the beating; and the failures of Lawrence and Defendant, Sergeant Terrance Hamilton, to

  prevent the beating. (See generally Compl.). The Miami-Dade County State Attorney’s Office is

  currently investigating the incident; subsequent to this criminal inquiry, the Security and Internal



  1
   Unit Officer Delman Lumpkins filed a separate Motion to Stay Proceedings [ECF No. 26], on June 20,
  2020, requesting the same relief and adopting Lawrence’s arguments.
Case 1:20-cv-21979-CMA Document 27 Entered on FLSD Docket 06/23/2020 Page 2 of 5

                                                 CASE NO. 20-21979-CIV-ALTONAGA/Goodman


  Affairs Bureau of the Miami-Dade Corrections and Rehabilitation Department will finalize its

  related administrative action. (See Lawrence’s Mot. 2; Reply 3). Because all parties will be unable

  to obtain the incident’s investigative file until the investigations close (see Lawrence’s Mot. 2–3),

  and Defendants will be unable to mount a proper defense without that evidence, Defendants seek

  a temporary stay pending the completion of the criminal and administrative investigations (see id.

  18).   Neal objects, insisting the indeterminate length of the criminal or administrative

  investigations will cause indefinite delay and unfair prejudice. (See Resp. 10).

         District courts have broad discretion in deciding whether to stay proceedings, incidental to

  their powers to control and efficiently manage their dockets. See, e.g., Coquina Invs. v. Rothstein,

  No. 10-60786-Civ, 2011 WL 2530945, at *1 (S.D. Fla. June 24, 2011) (citing Landis v. N. Am.

  Co., 299 U.S. 248, 254–55 (1936)). “A court must stay a civil proceeding pending resolution of a

  related criminal prosecution only when ‘special circumstances’ so require in the ‘interest of

  justice.’” Pellegrino v. Wengert, 147 F. Supp. 3d 1379, 1381 (S.D. Fla. 2015) (internal quotation

  marks omitted) (citation omitted) (quoting United States v. Lot 5, Fox Grove, Alachua Cty., Fla.,

  23 F.3d 359, 364 (11th Cir. 1994)). In assessing whether a stay is appropriate, the Court must

  “weigh competing interests and maintain an even balance.” Winn-Dixie Stores, Inc. v. Big Lots

  Stores, Inc., No. 9:11-cv-80638, 2012 WL 1890547, at *1 (S.D. Fla. May 11, 2012) (internal

  quotation marks omitted) (quoting Landis, 299 U.S. at 255).

         Weighing the parties’ competing interests, the Court finds special circumstances tip the

  scales in favor of granting the stay. The incident central to this action is the subject of criminal

  and administrative investigations. Lawrence, who was not present at the incident, has an interest

  in the stay — her defense will presumably rely on eyewitness accounts and other evidence which

  are unavailable to her due to statutory restrictions on disclosing investigative materials and her co-



                                                    2
Case 1:20-cv-21979-CMA Document 27 Entered on FLSD Docket 06/23/2020 Page 3 of 5

                                                  CASE NO. 20-21979-CIV-ALTONAGA/Goodman


  Defendants’ likely invocation of their Fifth Amendment privilege against self-incrimination. (See

  Lawrence’s Mot. 11–15). The other Defendants, facing similar claims arising from the same

  incident, have overlapping interests (to varying degrees) with Lawrence in staying this action.

         Conversely, Neal does not present a countervailing interest in denying a stay. Neal argues

  he will be unfairly prejudiced by a stay because: (1)“[a]s time passes, it is more likely witnesses

  will forget crucial details of the events, disappear, relocate, or otherwise be unable to testify”; and

  (2) “any delay will also increase the risk of lost and/or destroyed evidence.” (Resp. 10 (alteration

  added)). Yet, Neal undermines his own argument: “Plaintiff believes this case is uncomplicated

  and will require little to no discovery[,] [and] Plaintiff is ready to appear for deposition and

  proceed to trial as soon as the Court allows.” (Id. 10 n.5 (alteration added)). Neal also emphasizes

  the simplicity of the case and importance of a video that shows the beating — a video Neal claims

  he already possesses.     (See id. 2 & n.1, 7).    Videos, unlike eyewitness testimony, are not

  susceptible to fading memory and are unaffected by a stay. Additionally, the investigations

  themselves will presumably preserve witness testimony and other evidence, further diminishing

  the specter of prejudice. (See Reply 4).

         Neal also argues staying the case is premature because the possibility of evidence or

  testimony being unavailable is merely speculative — Defendants have not responded to the

  Complaint and discovery has not commenced. (See Resp. 8–9, 12). Yet, district courts have

  discretion to grant temporary pre-discovery stays when there are predictable (if uncertain)

  discovery obstacles preventing efficient case management. See, e.g., Landis, 299 U.S. at 255 (“[I]t

  would be a ‘scandal to the administration of justice’ . . . if power to coordinate the business of the

  court efficiently and sensibly were lacking altogether.” (alterations added; citation omitted));




                                                    3
Case 1:20-cv-21979-CMA Document 27 Entered on FLSD Docket 06/23/2020 Page 4 of 5

                                                CASE NO. 20-21979-CIV-ALTONAGA/Goodman


  Prosper v. Martin, 239 F. Supp. 3d 1347, 1349–50 (S.D. Fla. 2017) (staying case, pre-discovery,

  pending criminal investigation); Young, 217 F. Supp. 3d at 1356 (same).

         The request for a stay comes prior to any responsive motions, answers, scheduling report,

  or discovery in the action. No discovery will be abandoned. No court deadlines will have to be

  postponed by the invariable motion to extend a scheduling order given the pendency of the

  investigations, the parties’ inability to access discovery produced in those, and the invocation of

  investigative and Fifth Amendment privileges that will stall the orderly progress of this case.

  “Granting the stay now ensures the starting pistol is fired when appropriate, rather than stopping

  the case mid-race.” Young v. Miami-Dade Cty., 217 F. Supp. 3d 1353, 1356 (S.D. Fla. 2016).

  Otherwise, documents, testimony, and evidence unavailable during the pendency of the criminal

  and administrative investigations will impede discovery and cause delays, making it impossible to

  enter a meaningful scheduling order.

         The Court is sympathetic to Neal’s suggestion that the unknown status of the criminal

  investigation might effectively lead to an indefinite stay. (See Resp. 10). The prudent course,

  however, is to permit a temporary stay, requiring periodic updates on the status of the related

  investigations and anticipating the possibility of reinstating this action upon motion of a party

  should those investigations stall. This approach protects against unwarranted delay and vindicates

  the Court’s desire to efficiently manage its cases. The parties, not to mention the Court, stand to

  benefit from proceeding when the parties can develop a fuller and more comprehensive case file.

         For the foregoing reasons, it is

         ORDERED AND ADJUDGED as follows:

         1.      Defendant, Chief Angela Lawrence’s Motion to Stay . . . [ECF No. 16] is

                 GRANTED. Delman Lumpkin’s Motion to Stay Proceedings [ECF No. 26] is



                                                  4
Case 1:20-cv-21979-CMA Document 27 Entered on FLSD Docket 06/23/2020 Page 5 of 5

                                                CASE NO. 20-21979-CIV-ALTONAGA/Goodman


                DENIED as moot. This action is STAYED pending completion of the related

                Miami-Dade County State Attorney’s Office and the Security and Internal Affairs

                Bureau of the Miami-Dade Corrections and Rehabilitation Department

                investigations. The Clerk is directed to mark the case CLOSED for statistical

                purposes only.

        2.      The parties shall submit a joint status report every sixty (60) days, beginning

                August 21, 2020, advising the Court of the progress of the criminal and

                administrative investigations. This Order shall not prejudice the rights of the parties

                to this litigation.

        DONE AND ORDERED in Miami, Florida, this 23rd day of June, 2020.



                                                          _________________________________
                                                          CECILIA M. ALTONAGA
                                                          UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                  5
